Citation Nr: 1412083	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-38 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of shrapnel wounds to the chest.  

4.  Entitlement to service connection for residuals of shrapnel wounds to the chest.  

5.  Entitlement to a combined schedular evaluation in excess of 70 percent for service-connected tinnitus, currently evaluated as 10 percent disabling and service-connected post traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

	


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from July 2008 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Roanoke, Virginia, respectively.  In the July 2008 rating decision, the RO declined to reopen the claims for service connection for bilateral hearing loss and shrapnel wounds to the chest because the evidence submitted was not new and material.  In the December 2011 rating decision, the RO granted service connection for tinnitus with a rating of 10 percent effective September 14, 2011.  In May 2012, the Veteran indicated in his notice of disagreement that because he had been awarded a 70 percent rating for PTSD and 10 percent for tinnitus, he disagreed with his combined schedular evaluation for PTSD and tinnitus.  

The Veteran provided testimony at a videoconference hearing before the undersigned Veteran's Law Judge in December 2013.  A transcript of this hearing has been associated with the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA 
electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claim file and the electronic claim file in rendering this decision.

At his hearing, the Veteran and his representative asserted that he had not intended to appeal the issue of his combined rating, but rather had intended to appeal the effective date assigned for service connection for tinnitus.  The Board has reviewed the record, however, and can find no indication of any statements that can be construed as a timely notice of disagreement regarding the effective date assigned for that disorder.  Thus, the Board lacks jurisdiction to consider the claim, and it will be referred to the agency of original jurisdiction for adjudication in the first instance.  

In relation to his claim for service connection for shrapnel wounds to the chest, the Board notes that the Veteran clarified at his hearing that the pain and discomfort was also in relation to his lower back.  The Board has considered whether the issue on appeal should be expanded to include a low back disability pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In Clemons, the United States Court of Appeals for Veterans Claims (Court) found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  The Board finds the instant case distinguishable however, as the Veteran's more recent statements do not merely suggest a different underlying pathology for the same complaints.  Instead, the point to symptoms and manifestations of disability in an entirely different anatomical region of the body.  Under these circumstances, the Board finds that the Veteran's statements as to disability in his low back must be appropriately developed and considered by the AOJ in the first instance.

Thus, the issues of entitlement to service connection for a low back disability and entitlement to an earlier effective date for the grant of service connection for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed February 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection of entitlement to service connection for bilateral hearing loss.

2.  Evidence received since the February 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss; such evidence is not cumulative or redundant of evidence already of record.

3.  In an unappealed February 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection of entitlement to service connection for shrapnel wounds to the chest.  

4.  Evidence received since the February 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for shrapnel wounds to the chest; such evidence is not cumulative or redundant of evidence already of record.

5.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is related to service.

6.  The weight of the evidence is against a finding that the Veteran has or has had any residuals of shrapnel wounds to the chest.  

7.  The Veteran's current rating for service-connected PTSD and service connected tinnitus are 70 percent and 10 percent, respectively.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied entitlement to service connection for a bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the February 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for a bilateral hearing loss is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The February 2003 rating decision that denied entitlement to service connection for a shrapnel wounds to the chest is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

4.  Evidence received since the February 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for shrapnel wounds to the chest is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  Resolving doubt in favor of the Veteran, a bilateral hearing loss disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).

6.  Residuals of shrapnel wounds to the chest was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1133, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

7.  The criteria for a combined schedular evaluation in excess of 70 percent for service-connected tinnitus and service-connected post traumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  As to the claims for whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and shrapnel wounds to the chest, the Board is reopening the Veteran's claims.  Therefore, any defect in the notice letter concerning the evidence needed to reopen this claim, or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran, cannot be prejudicial to him.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  See also Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

As to the service connection claims, in correspondence dated in February 2008 and April 2008, prior to the July 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records, VA treatment records, and private treatment records are in the claims folder, and the Veteran was provided with VA examinations.  These examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  As noted in the Introduction, the Veteran provided testimony at a hearing in December 2013.  As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the type of information and evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .


Claims to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Bilateral Hearing loss

Entitlement to service connection for bilateral hearing loss was originally denied in a February 2003 rating decision.  The Veteran was provided notice in February 2003.  He did not appeal this decision, and it became final.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) that states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, no evidence was submitted during this period, and 38 C.F.R. § 3.156(b) is not for application.  

Service connection was originally denied because the evidence failed to show a current bilateral hearing loss diagnosis, or that it began in service or was caused by an in-service event. 

Evidence at the time of the February 2003 rating decision included the Veteran's service treatment records (STRs), and a VA treatment record from October 2001.

Pertinent evidence received since the February 2003 rating decision includes a March 2007 private audiology report, March 2008 and April 2010 letters from Dr. D., VA treatment records including an October 2008 audio consult, and June 2011 and June 2013 VA examinations.  

A current diagnosis and lack of in-service event were the elements of service connection that the RO found were not met in February 2003.  The Board finds that the March 2007 private audiology report, VA treatment records including an October 2008 audio consult, June 2011 and June 2013 VA examinations 
relate to previously unestablished elements of entitlement to service connection. Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for bilateral hearing loss.  

Shrapnel wounds to the chest

Entitlement to service connection for shrapnel wounds to the chest was originally denied in a February 2003 rating decision.  The Veteran was provided notice in February 2003.  He did not appeal this decision, and it became final.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) that states that new and material evidence received prior to the expiration of the appeal period would be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, no evidence was submitted during this period, and 38 C.F.R. § 3.156(b) are not for application.  

Service connection was originally denied because the evidence failed to show a current clinical diagnosis, or that it began in service or was caused by an in-service event. 

Evidence at the time of the February 2003 rating decision included the Veteran's service treatment records (STRs), and a VA treatment record from October 2001.

Pertinent evidence received since the February 2003 rating decision includes March 2008 and April 2010 letters from Dr. D., a May 2012 statement from the Veteran and July 2012 and June 2013 VA examinations.  The VA examinations and letters from Dr. D. all indicate that the Veteran sustained a chest injury in service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for shrapnel wounds to the chest.  

Service connection 

Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2013). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).  

A recent decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) (2013), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2013).  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  Sensoineural hearing loss is such a chronic condition, and residuals of shrapnel wounds to the chest is not.  

With respect to combat veterans, 38 U.S.C.A. § 1154(b) provides that for any veteran engaged in "combat" with the enemy, VA shall accept lay or other evidence as proof of a disease or injury being incurred in or aggravated by such service even if there is not official record of such incurrence, so long as the evidence is consistent with the circumstances of such service.  See Collette v. Brown, 82 F.3d 389 (Fred. Cir. 1996).  This so-called "combat presumption"
 is rebuttable by clear and convincing evidence to the contrary.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

Analysis

Bilateral hearing loss

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013). 

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).  In this case, however, there is no evidence of hearing loss manifested to a compensable degree within that period.

The record shows that the Veteran has bilateral hearing loss.  Puretone threshold values from a March 2007 private audiology consult are as follows:



HERTZ
Decibels
500
1000
2000
3000
4000
LEFT
50
60
60
x
65
RIGHT
55
70
65
x
75

The examiner noted that there was inconsistency in the testing results from 20 to 25 decibels.  The Veteran was afforded a VA examination in June 2011, and puretone audiometry tests were as follows: 



HERTZ
Decibels
500
1000
2000
3000
4000
LEFT
20
30
30
30
30
RIGHT
15
40
20
15
25

Shedden element one, evidence of a current disability, is accordingly met.  

As to Shedden element two, in-service event or injury, the VA has already conceded that in February 1971, a wheeled wrecker hit a mine and service members sustained injuries from this accident, and that the Veteran received a Purple Heart for wounds received in action on that date.  

The Veteran's MOS was track vehicle mechanic, and his DD 214 includes awards such as Combat Infantryman's Badge.  At his hearing, he reported that he was exposed to gunfire daily because he was part of the mechanized infantry.  He explained that he essentially served as security for artillery, which included travelling from base to base.  Shedden element two is therefore satisfied.

As to Shedden element three, nexus, a March 2008 letter from Dr. D. states that the Veteran had been in a vehicle under which a mine exploded, at which time he was exposed to significant noise, which 'ended' his ability to hear.  An April 2010 letter contains similar statements, and also notes that since the explosion, the Veteran has had difficulty with hearing. 

The Veteran was afforded VA examinations in June 2011, January 2013, and June 2013.  The June 2011 examiner opined that it was less likely than not that the Veteran's current mild hearing loss was secondary to noise exposure in service and is not characteristic of noise exposure.  He reasoned that when the Veteran left service in 1972, there was no mention or complaint of hearing loss; that the Veteran entered service with normal hearing, and if there had been a 30 dB change in hearing in 2 years, the Veteran would have noticed it and complained at discharge.  

On the other hand, January 2013 examiner opined that the Veteran's current bilateral hearing loss was at least as likely as not caused by or a result of an event in military service.  His rationale was that the tinnitus and hearing loss were of sudden onset after the wrecker that the Veteran was riding on hit a landmine and exploded.  

The June 2013 examiner stated that he could not provide a medical opinion regarding the etiology of hearing loss without resorting to speculation, because there has been too long a period of time between the Veteran's separation from service and the present to offer an opinion without resorting to mere speculation without reviewing the Veteran's medical records.

The Board has also considered whether self-reported continuity of symptomatology of hearing loss dating back to service would be sufficient to warrant service connection.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  In VA examinations, and statements to the Board and to private physicians, he has consistently stated that he has experienced hearing loss and difficulty hearing since service.  The Board therefore finds him highly credible.  

After consideration of the evidence of record, the Board finds that the evidence for and the evidence against the claim are in at least in equipoise.  Accordingly, service connection for a bilateral hearing loss disability is warranted.  

Residuals of shrapnel wounds to the chest

The Veteran was afforded a VA scars/disfigurement examination in July 2012.  The examiner found that the Veteran did not have scars anywhere on the body, including scars due to burns.  She also found that the Veteran did not currently, nor in the past, have a muscle injury diagnosis, nor was a muscle injury detected upon examination.  As such, the Veteran did not have a penetrating muscle injury, such as a gunshot or shell fragment wound, or non-penetrating muscle injury.  Muscle strength testing was normal.  The Veteran had reported that his chest injury began in 1972, when he had a broken bone in his chest.  He reported being assigned to bed rest at his unit, and was then referred to the field.  The Veteran reported being diagnosed in service in 1972 with a chest injury.  

The examiner noted that imaging studies had been performed to determine the location of any retained metallic fragments, and there was no x-ray evidence of retained metallic fragments in any muscle group.  

The examiner found that there was no current diagnosis, and opined that accordingly, the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

The Veteran was afforded another VA examination in June 2013 for bone conditions.  The Veteran reported a similar history to that related during his July 2012 examination: that he had sustained a chest/rib fracture since 1971 when a land mine exploded and he was hit in the chest.  The Veteran also reported that the rib and the sternum are involved, and the condition has improved with time, with occasional discomfort, and flare ups as often as two to three times weekly, which last for two hours, and are alleviated by rest.  He experiences aching pain, which comes spontaneously and is relieved spontaneously.  He also did not report weakness, redness, fever, stiffness, giving way, debility, swelling, locking, abnormal motion, heat or drainage.  He has not experienced infection of the bone, nor was he hospitalized or had any surgery or treatment.  He also did not report overall functional impairment.  Bilateral rib and chest x-rays were reported to be within normal limits.  No diagnosis was made, because the examiner explained that the condition had resolved.  

Shedden element one, evidence of a current disability, is accordingly not met.

The Board notes that the Veteran also testified at his hearing that he had pain in his chest near where the shrapnel had entered.  The Board recognizes that he is competent to describe symptoms such as pain.  However, pain, by itself, is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board also notes that in a May 2012 statement, the Veteran stated that he "can still feel the effects from [the shrapnel injury] today" and is limited in what he can do in terms of lifting.  A March 2008 letter from Dr. D. states that the Veteran generally complained of having chest discomfort especially with heavy lifting and that he has been restricted from heavy lifting because of the pain and discomfort.  An April 2010 letter from Dr. D. states that since the explosion, the Veteran apparently has been restricted to no heavy lifting for the pain and discomfort that was sustained from the injury.  However, at his hearing, the Veteran clarified that the 'discomfort' referred to was in his back, and he experienced was pain as noted above.  Significantly, Dr. D. did not identify any cardiovascular or underlying musculoskeletal disability of the chest.  Therefore, the Board finds the most probative evidence as to whether he has a current disability related to his complaints to be the VA examinations discussed above.

Again, the Board acknowledges the Veteran's statements that he fractured his chest in service due to a land mine explosion, and that a piece of scrap metal 'came out' five to ten years later.  However, while the Board does not discount that the Veteran sustained an injury in service, in the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the benefit sought on appeal is denied. 

Combined schedular evaluation

The Veteran was granted service connection for tinnitus in a December 2011 rating decision, which assigned a 10 percent evaluation, and an earlier effective date of December 13, 2007 based on clear and unmistakable error (CUE) was assigned in a an August 2012 rating decision.  A September 2010 rating decision granted an increased rating of 70 percent for PTSD from May 5, 2010.  As such, the Veteran's combined rating is 73 percent according to table 1, "Combined Ratings Table."  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2013).  

This combined value must then be converted to the nearest whole number divisible by 10, and combined values ending in 5 will be adjusted upward.  Accordingly, 73 percent is converted to 70 percent.  

The Board highlights that the combined ratings table considers the effect of the highest rated disability to the lowest rated disability.  The combined ratings for the individual disabilities are not added.  

Therefore, a combined schedular evaluation in excess of 70 percent for service-connected tinnitus and service-connected post traumatic stress disorder (PTSD), is not warranted.  


ORDER

New and material evidence having been received, the application to reopen the claim for service connection for bilateral hearing loss is granted.

New and material evidence having been received, the application to reopen the claim for service connection for shrapnel wounds to the chest is granted.

Service connection for bilateral hearing loss is granted.

Service connection for residuals of shrapnel wounds to the chest is denied.  

A combined schedular evaluation for service-connected PTSD and service-connected tinnitus in excess of 70 percent is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


